Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 12, 16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 14 and 18 recite “the through-hole defines holes sides”.  It is not clear if this limitation is a typographical error and should be “the through-hole defines a hole side”, if it requires that the through hole has multiple sides or if there are multiple through holes.  Clarification is required.
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uskert et al. (US 2014/0271147).
Regarding claim 1, Uskert discloses a gas turbine engine article (Figure 7, 14) comprising: 
a ceramic body (paragraph 44 describes 14 as made of CMC) defining a flange (52); 
first (to the left of 52, see figure 3) and second cooling passages (to the right of 52, see figure 3) partitioned from each other by the flange (Figure 3); 
a through-hole (37) in the flange connecting the first and second cooling passages (see figures 3 and 4); and 
a thermal insulation bushing (39) lining the through-hole (paragraph 45).
Regarding claim 10, Uskert discloses wherein the thermal insulation bushing is metallic (paragraph 45).
Regarding claim 11, Uskert discloses wherein the thermal insulation bushing is ceramic (paragraph 45).
Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker et al. (US 2020/0191007).
Regarding claim 1, Barker discloses a gas turbine engine article (Figure 9, seal assembly160, this is analogous to 60 in the preceding figures) comprising: 
a ceramic body (not shown in figure 9, shown as 66 in figure 7) defining a flange (180); 
first (to the left of 180, this is shown more clearly with respect to analogous 80 in figure 7) and second cooling passages (to the right of 180, this is shown more clearly with respect to analogous 80 in figure 7) partitioned from each other by the flange (see figure 9 and analogous figure 7); 
a through-hole (182) in the flange connecting the first and second cooling passages (Figure 9); and 
a thermal insulation bushing (184) lining the through-hole (Figure 9).
Regarding claim 2, Barker discloses wherein the thermal insulation bushing is a spool (Figure 9 shows 184 as a spool shape) that has first (184-1B) and second opposed flanges (184-2B) with a tube (184-1A and 184-2A) extending there between (See figure 9).
Regarding claim 3, Barker discloses wherein the tube is cylindrical (Figure 9 shows 184-1A and 184-2A form a cylindrical tube).
Regarding claim 9, Barker discloses wherein the thermal insulation bushing has foldable tabs (Flanges 184-1B and 184-2B can be folded, i.e. foldable tabs).
Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widrig et al. (US 6,648,597).
Regarding claim 13, Widrig discloses a gas turbine engine article (Figure 4, vane 10) comprising: 
a ceramic matrix composite airfoil body (abstract describes the airfoil body of vane 10 as CMC) defining first and second platforms (14, first is upper and second is lower as shown in figure 1) and an airfoil section (12) extending between the first and second platforms (see figure 1), the first platform defining a radially inner side (lower side in figure 4), a radially outer side (upper side in figure 4), and a flange (Annotated figure 4) projecting from the radially outer side (see figure 4); 
first and second cooling passages partitioned from each other by the flange (Annotated figure 4); 
a through-hole (space through which the rightmost 38 extends) in the flange connecting the first and second cooling passages (see figure 4); and 
a thermal insulation bushing (rightmost 38) lining the through-hole (see figure 4).

    PNG
    media_image1.png
    367
    569
    media_image1.png
    Greyscale

Regarding claim 14, Widrig discloses wherein the thermal insulation bushing is a spool (Figure 4 shows a spool shape) that has first and second opposed flanges (Figure 4 shows 38 has flanges extending up and down with respect to the figure on the left and right sides of the bushing) with a tube (center of bushing 38 which extends left to right between the two flanges) extending there between (see figure 4).
Allowable Subject Matter
Claim 17 is allowed.
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 6, 15, 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is listed in the rejections above as well as Vetters et al. (US 2016/0348526).  Barker and Widrig each teach a tubular bushing; however, are silent on a gap between the bushing and the hole or non-contact between the bushing and the hole. Vetters teaches a thermally compliant bushing (Figure 29) which has gaps between portions of the outer surface of the bushing and the hole; however, some of the outer surface of the bushing is in contact with the hole.  The prior art of record fails to anticipate and/or render obvious, either alone or in combination, a gap between the outer surface of the tube and the through hole as described in claim 5, 15 and 18, and the tube in non-contact with the ceramic body as described by claim 7. The prior art of record fails to anticipate and/or render obvious, either alone or in combination, a gas turbine engine with a turbine vane having a ceramic matrix composite airfoil body, two platforms and a flange separating first and second cooling passages with a through-hole and a bushing, where the through-hole is structurally capable of allowing cooling air to  flow through the through-hole as described in claim 17.
Claims dependent thereon inherit the allowable subject matter of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741